Jacob Markowitz, J.
Motion to punish for contempt is granted. Defendant is adjudged in contempt and fined the sum of $325 for arrears in temporary alimony and counsel fees. He may purge himself of the contempt by paying the fine in the following installments: $200 within 15 days after service of a copy of the order to be settled herein and $125 within 15 days thereafter. A copy of the order awarding alimony was served on defendant’s attorney and defendant obviously had knowledge of the-terms of the order inasmuch as he applied for a modification of that order by a motion returnable on November 3, 1955. Despite the fact that he was not personally served with a copy *947of the order fixing temporary alimony, his knowledge of the terms of the order and the fact it was served on his attorney are sufficient to hold him in contempt (Bishock v. Bishock, 280 App. Div. 830).
Settle order.